DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A cooling device for an engine provided with a water pump to be driven to rotate by the engine, the cooling device comprising:
…
when an engine rotation speed is lower than a predetermined reference rotation speed and when a valve closing instruction to switch the flow rate control valve from an opened state to a closed state is output from the valve control device,…
when the first failure determination is executed and when a pressure increase amount of the cooling water is equal to or smaller than a predetermined first determination increase amount, the failure determination device determines that the flow rate control valve has failed, and
when the second failure determination is executed and when a pressure decrease amount of the cooling water is equal to or smaller than a predetermined second determination decrease amount, the failure determination device determines that the flow rate control valve has failed.”

The examiner thanks the applicant considered and amended the language of Claim 1 and Claim 6 to achieve further clarification.  The examiner further thanks the applicant considered and amended Claim 1 to add the allowable subject matter the examiner indicated in the first action mailed on 03/18/2021.

The amended limitations are emphasized above, which are shown in Fig. 7, Step 7, Step 9 and Step 10, and supported by at least Paragraphs 78-82.  When the valve Part 75 is closed and the rotation speed is lower than a reference rotation speed, the determination unit consider the valve Part 75 is failed when the pressure increased value is equal to or lower than a determination threshold value.  On the other hand, when the valve Part 75 is opened and the rotation speed is equal to or larger than a reference rotation speed, the determination unit consider the valve Part 75 is failed when the pressure decreased value is equal to or lower than a determination threshold value.

Based on the teachings of the claimed language and the specification, the examiner considered Speichinger (US2018/0073423 A1) would fails to teach the limitations.  In Speichinger, the embodiments of the references (Speichinger, Paragraph 27 teaches an embodiment and Paragraph 28 teaches another, and Paragraph 29 teaches how the failure of the valve is determined), the failure determination device only determines whether the valve is failed or not by determining whether the pressure differences is within a range or not 

The examiner also considered other references, but the references fail to show or reasonably teach in combination at least the amended limitation mentioned above.  Therefore, Claim 1 is allowed.

Claim 6 is allowed based on the same reason as Claim 1.

Regarding to Claim 3, the applicant claimed “A cooling device for an engine provided with a water pump to drive to rotate by the engine, the cooling device comprising:
…
the failure determination device inhibits execution of the first failure determination and the second failure determination, when the temperature of cooling water is lower than the set temperature, and allows execution of the first failure determination and the second failure determination, when the temperature of cooling water is equal to or higher than the set temperature.”

The limitation is shown in Fig. 7, Step 3 and also supported by at least in Specification, Paragraphs 72 and 73.  When the failure determining unit determined the temperature is lower than a set temperature, the failure determination unit would not enter to next step until the temperature reach the set value.

Based on the teachings of the claimed language and the specification, the examiner considered Speichinger would fails to teach the limitation.  In Speichinger, the reference teaches a failure determination unit would determine the pressure difference with varying engine speed and varying coolant temperature (Speichinger, Paragraph 27 or Paragraph 28 both embodiment teaches the operation of the failure determination unit of Part 142).  However, the reference fails to teach a set temperature to prohibit the operation of the failure determination unit to determine the pressure difference when the system fails to reach the set temperature.  Therefore, the references fails to explicitly disclose at least the limitations “the failure determination device inhibits execution of the first failure determination and the second failure determination, when the temperature of cooling water is lower than the set temperature, and allows execution of the first failure determination and the second failure determination, when the temperature of cooling water is equal to or higher than the set temperature.”

The examiner also considered other references, but the references fail to show or reasonably teach in combination at least the limitations “the failure determination device inhibits execution of the first failure determination and the second failure determination, when the temperature of cooling water is lower than the set temperature, and allows execution of the first failure determination and the second failure determination, when the temperature of cooling water is equal to or higher than the set temperature” of Claim 3.  Therefore, Claim 3 is allowed.

Claim 4 and Claim 5 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747